Citation Nr: 0926385	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 15, 2002, 
for the grant of an evaluation of 100 percent disabling for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1973.  The Veteran has been adjudicated incompetent 
for VA purposes.  The RO has appointed his spouse as 
guardian; the instant appeal is being prosecuted by his 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In written argument dated in January 2008, the appellant 
raised the issue of whether a June 1974 rating decision that 
assigned a 10 percent evaluation, effective September 1, 
1973, following a period in which a temporary total rating 
was in effect for the condition, was clearly and unmistakably 
erroneous.  Because the Veteran's clear and unmistakable 
error claim is not inextricably intertwined with the issue on 
appeal, this matter is referred to the RO for appropriate 
action.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).


FINDINGS OF FACT

1.  In an October 1988 rating decision, the RO denied the 
Veteran's claim of entitlement to an evaluation in excess of 
10 percent disabling for nervous condition.  The Veteran was 
notified the same month but did not appeal this rating 
decision.

2.  The Veteran did not again seek an evaluation in excess of 
10 percent disabling for his paranoid schizophrenia prior to 
his claim filed in August 2002.

3.  In a December 2002 rating decision, the RO increased the 
evaluation of the Veteran's paranoid schizophrenia to 100 
percent, effective June 15, 2002.

4.  There is no medical evidence, prior to June 15, 2002, 
showing that the Veteran's paranoid schizophrenia manifested 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

An effective date earlier than June 15, 2002, for the grant 
of an evaluation of 100 percent disabling for paranoid 
schizophrenia, is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's paranoid schizophrenia claim arises from his 
disagreement with the effective date following the grant of 
an increased evaluation.  Thus, VA has no duty to notify him 
of this downstream effective date issue.  See VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  Further, because the 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that 
this includes informal claims which are "[a]ny communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, [or] his or her duly 
authorized representative."  38 C.F.R. § 3.155(a).  

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim. 38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization. 
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The appellant seeks entitlement to an effective date earlier 
than June 15, 2002, for the grant of an evaluation of 100 
percent disabling for paranoid schizophrenia.  The Veteran's 
paranoid schizophrenia is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  Diagnostic Code 9203 provides 
for a 30 percent evaluation when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Careful review of the claims folder reveals that the Veteran 
was provided emergency treatment for suicidal thoughts, 
confusion, and hallucination after been transported by the 
police to the hospital.  The claims folder does not reveal 
any treatment for the Veteran's service-connected psychiatric 
disability during the period beginning in August 2001 to 
prior to June 15, 2002.

Subsequently, in an RO rating decision dated in March 2003, 
the Veteran was adjudged to be incompetent to handle 
disbursement of funds and the Veteran's wife was appointed 
the Veteran's fiduciary.

In light of the evidence, the Board finds that entitlement to 
an effective date earlier than June 15, 2002, for the grant 
of an evaluation of 100 percent disabling for paranoid 
schizophrenia is not warranted.  It is undisputed that the 
appellant filed a claim for an increased evaluation in August 
2002.  The medical evidence of record does not reveal that 
the Veteran underwent any treatment for paranoid 
schizophrenia between August 2001 and prior to June 15, 2002.  
The medical evidence of record reveals that the Veteran was 
admitted and treated as an emergency inpatient for paranoid 
schizophrenia in June 15, 2002.  As such, the Board finds 
that June 15, 2002, represents the date when an increase in 
the severity of the Veteran's condition is first factually 
ascertainable within the year prior to the August 2002 
application for an increased evaluation.  Therefore, 
entitlement to an effective date earlier than June 15, 2002, 
for the grant of an evaluation of 100 percent disabling for 
paranoid schizophrenia must be denied


ORDER

Entitlement to an effective date earlier than June 15, 2002, 
for the grant of an evaluation of 100 percent disabling for 
paranoid schizophrenia, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


